Order entered February 11, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01042-CV

                         TEXAS INSTRUMENTS, INC., Appellant

                                              V.

                             ALESSANDRO UDELL, Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-03191

                                          ORDER
       We GRANT appellee’s February 9, 2015 unopposed second motion for an extension of

time to file his appellee/cross-appellant’s brief. Appellee shall file his brief by MARCH 12,

2015. We caution appellee that no further extension of time will be granted absent extraordinary

circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE